Citation Nr: 1423747	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-48 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which, in pertinent part, the RO reduced the disability rating for the Veteran's service-connected PTSD from 50 percent to 30 percent and denied his claim for entitlement to a TDIU.

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in January 2012.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims.  

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As an initial matter, the Board notes that the record contains statements the Veteran made to his VA treatment provider in December 2009 concerning an award of disability benefits from the Social Security Administration (SSA); however, no medical records substantiating the statements are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claim on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Documents of record available to the Board indicate that the Veteran underwent VA examination most recently in March 2011 to assess the current severity of his PTSD.  Report of the March 2011 psychiatric examination reflects that the Veteran complained of worrying about financial pressures and stated that his relationships with his wife and sons were "strained."  He complained that he had few outside relationships and stated that he "has a bad temper and is hard to get along with."  He reported that he enjoyed hunting and fishing but complained of irritability, anger, and problems with interpersonal relationships.  He denied experiencing suicidal or homicidal ideation but stated that he had nightmares two to three times per week, although not always of combat.  His mood was described as "happy," and he was noted to describe his PTSD symptoms as only "mildly bothersome."  The examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 75.  The examiner further noted that the Veteran reported having left his job due primarily to back and neck problems but that he also stated that he had had arguments with his superiors that contributed to his leaving.  The examiner stated, however, that it was "unclear as to whether this resulted in his unemployability." 

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiners appear to have properly evaluated the Veteran's psychiatric condition at the time of the October 2009 and March 2011 VA examinations.  The Board, however, observes that treatment records subsequently associated with the Veteran's claims file indicate that he has been seen on multiple occasions in 2011 and 2012 for treatment of his PTSD, at which visits he complained of ongoing nightmares, anxiety, anger problems, and hypervigilance, and was assigned GAF scores ranging from 50 to 60.  In addition, the Veteran contended at his January 2012 hearing before the undersigned that he was experiencing symptoms of PTSD more severe than those outlined in the March 2011 VA examination report, including frequent nightmares, anger problems, and suicidal ideation.  The Board thus finds that in light of the above-noted information, additional VA examination is needed to provide current findings with respect to the Veteran's service-connected PTSD.  In sum, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's psychiatric disability.  See 38 U.S.C.A. § 5103A.

Further, regarding the question of entitlement to a TDIU rating, on remand the AOJ must ensure that the VA examination directed above includes a medical opinion concerning whether the Veteran's service-connected disabilities (PTSD, residuals of prostate cancer with erectile dysfunction, diabetes mellitus, bilateral hearing loss, and tinnitus) combine to preclude him from performing substantially gainful employment.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate a claim of entitlement to an increased rating for his service-connected PTSD.

2.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  

Psychiatric examination-The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD.  The examiner must thoroughly discuss the Veteran's multiple GAF scores of 50 to 60 in 2011 and 2012, as well as the findings of the October 2009 and March 2011 VA examiners, in addressing the severity of his PTSD.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A GAF score should be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.

The examiner must also elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due to his combined service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  (The Veteran is currently in receipt of service connection for PTSD, residuals of prostate cancer with erectile dysfunction, diabetes mellitus, bilateral hearing loss, and tinnitus.)  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The entire claims file, including a copy of this remand, must be made available to and reviewed by each examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

4.  The adjudicator must ensure that each examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After conducting any additional indicated development, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC).  The Veteran must be afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


